Citation Nr: 0329450	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  97-32 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hip injury.

2.  Entitlement to service connection for a bilateral 
shoulder disability.

3.  Entitlement to service connection for residuals of 
otitis.

4.  Entitlement to service connection for residuals of 
ganglion cyst of the left wrist.

5.  Entitlement to service connection for a right foot 
disability.

6.  Entitlement to service connection for residuals of a 
right thumb sprain.

7.  Entitlement to service connection for a left hip 
disability.

8.  Entitlement to service connection for bilateral hearing 
loss.

9.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the lumbar spine 
with spondylolisthesis.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to August 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1997 and July 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Petersburg, Florida (RO).


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law and applies to all pending claims for VA 
benefits, and redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C.A. § 5103A (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).

In the present case, the veteran has not been afforded an 
orthopedic examination concerning his lumbar spine disability 
since 1998.  The Board finds that the veteran must be 
afforded a current and comprehensive VA examination 
consistent with the requirements of 38 C.F.R. §§ 4.40, 4.45, 
4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In 
addition, the schedular criteria for rating disabilities of 
the lumbar spine have been revised during the pendency of 
this appeal and must be applied to the veteran's claim.  As 
to the veteran's various claims for service connection, the 
record contains no medical opinions regarding the 
relationship of any claimed disability to active service.  
The Board finds that such opinions would be helpful in the 
resolution of the veteran's claims.

Finally, in a letter dated December 2002, the RO advised the 
veteran of the provisions of the VCAA.  However, the veteran 
was informed to send information or evidence within 30 days 
from the date of the letter.  In a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30 day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30 day period 
provided in 38 C.F.R. § 3.159(b)(1) to respond to a VCAA duty 
to notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one year 
period provided for response.  Therefore, since this case is 
being remanded for additional development, the RO must take 
this opportunity to inform the veteran that, notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.



This matter is remanded for the following actions:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§ 5103A (West 2002).  In particular, the 
RO should notify the veteran of evidence 
and information necessary to substantiate 
his claims and inform him whether he or 
VA bears the burden of producing or 
obtaining that information or evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

3.  The RO should obtain all relevant 
private and VA treatment records not 
previously associated with the claims 
file.

4.  The RO should schedule the veteran 
for a VA orthopedic examination to 
ascertain the level of functional 
impairment attributable to his service-
connected lumbar spine disability.  The 
examiner is requested to review all 
pertinent records associated with the 
claim.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to report complaints and clinical 
findings in detail.  The examiner should 
fully evaluate the functional impairment 
due to the veteran's lumbar spine 
disability, including impairment due to 
pain, weakened movement, and flare-ups.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  
The opinion should be supported by a 
complete medical rationale and should 
identify the relevant facts relied upon.

5.  The RO should schedule the veteran 
for the appropriate VA specialty 
examinations to ascertain the nature and 
etiology of his various disabilities.  
The examiners are requested to review all 
pertinent records associated with the 
claims.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiners should be 
accomplished.  The examiners are 
requested to report complaints and 
clinical findings in detail.  
Specifically, the examiners should opine 
whether it is at least as likely as not 
that any current disability is related to 
the veteran's period of active service.  
The opinions should be supported by 
complete medical rationales and should 
identify the relevant facts relied upon.

6.  Then, the RO should readjudicate the 
issues on appeal.  The RO should remain 
cognizant of all regulatory changes in 
the applicable rating criteria.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case.  That 
document should include notice of all 
relevant actions taken on the claims for 
benefits, a summary of the evidence 
pertinent to the issues on appeal, and 
the applicable law and regulations.  
After the appropriate period of time in 
which to respond has been provided, the 
case should be returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


